VIA EDGAR May 9, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln Life Variable Annuity Account N and The Lincoln National Life Insurance Company Lincoln ChoicePlus RolloverSM File Nos. 811-08517; 333-170529 Ladies and Gentlemen: The Lincoln National Life Insurance Company filed the initial above-referenced Form N-4 Registration Statement on November 10, 2010. Pursuant to Rule 461 under the Securities Act of 1933, The Lincoln National Life Insurance Company, in its capacity as Depositor for the Registrant, respectfully requests that the effective date of the Registration Statement be accelerated and that the Registration Statement be declared effective on May 11, 2011, or as soon as possible thereafter. Sincerely, /s/ Delson R. Campbell Delson R. Campbell Assistant Vice President VIA EDGAR May 9, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln Life Variable Annuity Account N and The Lincoln National Life Insurance Company Lincoln ChoicePlus RolloverSM File Nos. 811-08517; 333-170529 Ladies and Gentlemen: The Lincoln National Life Insurance Company filed the initial above-referenced Form N-4 Registration Statement on November 10, 2010. Pursuant to Rule 461 under the Securities Act of 1933, Lincoln Financial Distributors Inc., the principal underwriter for the Registrant, respectfully requests that the effective date of the Registration Statement be accelerated and that the Registration Statement be declared effective on May 11, 2011, or as soon as possible thereafter. Sincerely, /s/ Thomas P. O'Neill Thomas P. O’Neill Vice President & Director Chief Operating Officer
